Citation Nr: 0121090
Decision Date: 08/17/01	Archive Date: 09/12/01

Citation Nr: 0121090	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  92-23 456	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 23, 1990, 
for a 100 percent disability evaluation for post-traumatic 
stress disorder.  

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.  In a Board decision dated in July 1997, the 
issue of entitlement to an effective date prior to May 23, 
1990, for a 100 percent disability evaluation for 
post-traumatic stress disorder was not addressed.  In an 
Order dated in May 2000, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) affirmed the Board's 
decision as to the issues addressed in the July 1997 Board 
decision, but vacated that portion of the July 1997 decision 
that failed to address the issue of entitlement to an 
effective date prior to May 23, 1990, for a 100 percent 
disability evaluation for post-traumatic stress disorder.  
The Court remanded the case to the Board, for readjudication 
consistent with the Court's order.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2000).  Here, the Board remanded the issue of 
entitlement to an effective date earlier than May 23, 1990, 
for a 100 percent disability evaluation for post-traumatic 
stress disorder on May 30, 2001, an action that was 
inconsistent with the Court's order dated in May 2000.  
Accordingly, the May 2001 remand of the Board must be vacated 
in its entirety, and a new decision will be entered as if the 
May 2001 remand by the Board had never been issued.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals





Citation Nr: 0114957	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  92-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date earlier than May 23, 1990, 
for a 100 percent disability evaluation for post-traumatic 
stress disorder.  



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Portland, Oregon (hereinafter RO).

In a Board decision dated in July 1997, the issue of 
entitlement to an effective date prior to May 23, 1990, for a 
100 percent disability evaluation for post-traumatic stress 
disorder was not addressed.  In an Order dated in May 2000, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) affirmed the Board's decision as to the 
issues addressed in the July 1997 Board decision, but vacated 
that portion of the July 1997 decision that failed to address 
the issue of entitlement to an effective date prior to May 
23, 1990, for a 100 percent disability evaluation for 
post-traumatic stress disorder.  The Court remanded the case 
to the Board, for readjudication consistent with the Court's 
order.  

The veteran has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2000) after 
this remand of the Board has been issued.


REMAND

A rating decision dated in January 1997, granted a 100 
percent evaluation for the veteran's service-connected 
post-traumatic stress disorder, and assigned an effective 
date of May 23, 1990.  In the Order dated in May 2000, the 
Court determined that the veteran's statement received by the 
RO in April 1997, was a notice of disagreement to the January 
1997 rating decision that assigned the effective date of 

May 23, 1990, for a 100 percent evaluation for post-traumatic 
stress disorder.  A statement of the case has not been 
issued.  While it is true that the veteran has not submitted 
a timely substantive appeal, the Board is obligated to remand 
this issue to the RO for the issuance of a statement of the 
case and notification of appellate rights.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to an effective date 
prior to May 23, 1990, for a 100 percent disability 
evaluation for post-traumatic stress disorder is remanded to 
the RO for the following action:

Appropriate action, including issuance of 
a statement of the case and notification 
of the veteran's appellate rights, is 
necessary with regard to the issue of 
entitlement to an effective date prior to 
May 23, 1990, for a 100 percent 
disability evaluation for post-traumatic 
stress disorder.  38 C.F.R. § 19.26 
(2000).  The veteran is reminded that to 
vest jurisdiction with the Board over 
this issue, a timely substantive appeal 
to the January 1997 rating decision must 
be filed.  38 C.F.R. § 20.202 (2000).  If 
the veteran perfects the appeal as to 
this issue, the claim should be returned 
to the Board for appellate review, if 
otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

